Title: [July 1796]
From: Adams, John
To: 



      Quincy July 12. Tuesday.
      
      
       Yesterday mow’d all the Grass on Stony field Hill. To day ploughing for Hilling among the Corn over against the House. Brisler laying the foundation of the new Barn which is to be rais’d tomorrow, at the East End of my Fathers barn. Puffer and Sullivan Lathrop ploughing among Potatoes in the lower Garden.
       This Journal is commenced, to allure me into the habit of Writing again, long lost. This habit is easily lost but not easily regained. I have, in the Course of Life, lost it several times and regained it as often. So I will now. I can easily credit the Reports I have heard of Dr. Robertson the Scottish Historian, who is said to have lost the Habit of Writing for many Years: but he reacquired it, before his death, and produced his Inquiry into the Knowledge of the Ancients of India.
       In the Course of my Walk, this morning to my new Barn, I met Major Miller, who offered to sell me his Cedar Swamp and Woodlot of 20 Acres, beyond Harmans, descended from his Grandfather and Father. His Price £9 = 30 dollars per Acre. Part of it has never been cutt—Part cutt 20 Years ago and grown up very thick. Billings came home before dinner, but did no Work.
      
      

      July 13. Wednesday.
      
      
       My new Barn is to be raised this Afternoon, a Rod or two from my Fathers which he built when I was two or three Years old—about 58 years ago, or 59.
       Billings went out to hoe this morning but soon came in. Said he had sprained his Arm and could not work.
       Billings soon went out towards Captn. Beales’s. Puffer, one of my Workmen from Stoughton, came home late last night. Said Captn. Lindzee had call’d him in and given him a Bottle of Brandy. By what Sympathy do these Tipplers discover one another?
       This Day my new Barn was raised near the Spot where the old Barn stood which was taken down by my Father when he raised his new barn in 1737. The Frame is 50 by 30–13 foot Posts.
      
      
       
        
   
   Capt. Benjamin Beale had built a large house just to the west of JA’s property in 1792 (HA2, MS Notes in Adams Papers Editorial Files). This house is still standing.


       
       
        
   
   John Linzee, a former British naval officer who had married a niece of the Boston merchant John Rowe, resigned his commission in 1791 and settled in Milton (Rowe, Letters and DiaryLetters and Diary of John Rowe, Boston Merchant, 1759–1762, 1764–1779, ed. Anne Rowe Cunningham, Boston, 1903., p. 10–13 and passim).


       
      
      

      July 14. 1796 Thursday.
      
      
       The Wind N.W. after a fine rain. A firing of Cannon this morning in the Harbour. I arose by four O Clock and enjoyed the Charm of earliest Birds. Their Songs were never more various, universal, animating or delightful.
       My Corn this Year, has been injured by two Species of Worms. One of the Size and Shape of a Catterpillar, but of a mouse Colour, lies at the root, eats off the Stalk and then proceeds to all the other Plants in the Hill, till he frequently kills them all. The other is long and slender as a needle, of a bright yellow Colour. He is found in the Center of the Stalk near the Ground where he eats it off, as the Hessian fly eats the Wheat. My Brother taught me, the Method of finding these Vermin, and destroying them. They lie commonly near the Surface.
       I have been to see my Barn, which looks very stately and strong. Rode up to Braintree and saw where Trask has been trimming Red Cedars. He has not much more to do. He was not at Work. He has probably worked two days since I was there last.
       
       It rains at 11. O Clock. The Barley is growing white for the Harvest. My Men are hilling the Corn over the Road. A soft fine rain, in a clock calm is falling as sweetly as I ever saw in April, May or June. It distills as gently as We can wish. Will beat down the grain as little as possible, refresh the Gardens and Pastures, revive the Corn, make the fruit grow rapidly, and lay the foundation of fine Rowen and After feed.
      
      

      July 15. Fryday.
      
      
       A very heavy Shower of Rain. Thunder in the morning. Billings still unable to work—goes over towards Basses first, then up in Town with Seth.
       Went with 3 hands, Puffer, Sullivan Lathrop and Mr. Bass, to Braintree and cutt between 40 and 50 Red Cedars and with a team of five Cattle brought home 22 of them at a Load. We have opened the Prospect so that the Meadows and Western Mountain may be distinctly seen.
       Burrell had two hands employed in heaping up Manure in his Barn Yard. The Cattle have broken into his Corn field, through the Gap which We left unfinished in the great Wall, and eaten an hundred hills.
       The new Barn is boarded on the Roof, and the underpinning is finished.
      
      

      July 16. 1796 Saturday.
      
      
       Paid off Puffer, for Eleven Days Works at a Dollar a Day. Trask and Stetson at work in the Garden. Sullivan and Bass gone for another Load of Red Cedar Posts. Billing over at Bass’s in the Morning and going up in Town with Seth as usual.
       Trask told me he had worked 20 days. This day in the Garden makes 21. Monday he is to cutt the Wood in the Swamp on Pens Hill. We got in two Loads the last of our English Hay, and bro’t home a Load of Red Cedars.
      
      

      July 17. 1796 Sunday.
      
      
       Warm but clear. Billings at home but running down Cellar for Cyder.
       We are to have a Mr. Hilliard.
       Yesterday Dr. Tufts and Mr. Otis and Family dined with me. Otis was very full of Elections and had many Things to say about Pinckney and Henry, Jefferson and Burr. He says there was a Caucus at Philadelphia, that they agreed to run Jefferson and Burr—that Butler was offended and left them. O. takes it for granted the P. will retire. Pickering has given out publickly that he will. Mrs. W. takes it for granted that he will. Collections, Packages and Removals of Cloaths and furniture of their own have been made. Anecdotes of Dandridge, and Mrs. W.s Negro Woman. Both disappeared—never heard of— know not where they are. When the Electors are chosen the Declaration is to be made.—Q. Is this Arrangement made that the Electors may make him the Compliment of an Election after a Nolo, and thus furnish an Apology for Accepting after all the Talk?
       Mr. Otis confirms the Account of the nomination and Appointment of my Son to be Minister Plenipotentiary of the U.S. at the Court of Portugal. He also confirms the Adjournment of Congress to the Constitutional Day, 1. Monday in December. Mrs. W. is not to return to Philadelphia till November.
       Mr. Hilliard of Cambridge preached for Us. He is the Son of our old Acquaintance Minister of Barnstable and afterwards at Cambridge. Mr. Quincy and Mr. Sullivan drank Tea with Us.
      
      
       
        
   
   JA’s informant on the political situation was Samuel Allyne Otis, secretary of the U.S. Senate, whose second wife, the former Mary Smith, was AA’s first cousin (Appletons’ Cyclo. Amer. Biog.James Grant Wilson and John Fiske, eds., Appletons’ Cyclopaedia of American Biography, New York, 1887–1889; 6 vols., 4:607). The maneuvers by both Federalists and Republicans to obtain the succession to the Presidency were in some degree checked by Washington’s silence concerning his own intentions until the publication of his advice to his countrymen, ever since known as his “Farewell Address,” in Claypoole’s American Daily Advertiser, 19 Sept. 1796.


        
   
   CFA omitted two sentences in the foregoing paragraph: (1) that beginning “Anecdotes of Dandridge,” and (2) JA’s final query to himself. On the sudden disappearance of Bartholomew Dandridge, Mrs. Washington’s nephew and one of the President’s secretaries, see Washington, Writings, ed. FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 35:77–79, 135–136, 159, 162. The reasons for it were less discreditable than gossip imputed.


       
       
        
   
   JQA, who had been serving as minister resident of the United States at The Hague since 1794, was appointed, with the unanimous consent of the Senate, minister plenipotentiary to Portugal on 30 May 1796 (Commission in Adams Papers under that date; see also AA to JQA, 10 Aug. 1796, Adams Papers). But because of orders from Secretary of State Pickering to remain at The Hague until a replacement could be sent there, JQA never went to Lisbon; instead, he was commissioned in 1797 by his father, now President, to go to Berlin to negotiate a new commercial treaty with Prussia (Commission, 1 June 1797, in Adams Papers; see also Bemis, JQASamuel Flagg Bemis, John Quincy Adams, New York, 1949–1956; 2 vols. [Vol. 1:] John Quincy Adams and the Foundations of American Foreign Policy; [vol. 2:] John Quincy Adams and the Union., 1:88–90).


       
      
      

      July 18 1796. Monday.
      
      
       Billings is at hoe. The Kitchen Folk say he is steady. A terrible drunken distracted Week he has made of the last. A Beast associating with the worst Beasts in the Neighborhood. Drunk with John Cope­land, Seth Bass &c. Hurried as if possessed, like Robert the Coachman, or Turner the Stocking Weaver. Running to all the Shops and private Houses swilling Brandy, Wine and Cyder in quantities enough to destroy him. If the Ancients drank Wine as our People drink rum and Cyder it is no wonder We read of so many possessed with Devils.
       Went up to Penns hill. Trask has the Rheumatism in his Arm and is unable to work. He told me that Rattlesnakes began to appear—two on Saturday by Porters and Prays. One kill’d. The other escaped. He told me too of another Event that vex’d, provoked and allarm’d me much more—vizt, That my Horses were Yesterday in such a frenzy at the Church Door, that they frightened the Crowd of People, and frightened a Horse or the People in the Chaise so that they whipp’d their Horse, till he ran over two Children. The children stooped down or fell down, so that the chaise went over them without hurting them. But it must have been almost a Miracle, that they were not kill’d or wounded. I know not when my Indignation has been more excited, at the Coachman for his folly and Carelessness: and indeed at others of the Family for the Carriage going to Meeting at all. As Mrs. A. could not go the Coach ought not to have gone. The Coachman and Footman ought to have gone to Meeting—and the Girls to have walk’d. L. Smith has no Pretentions to ride in a Coach more than Nancy Adams or even Polly Howard. It is spoiling her Mind and her Reputation both, to indulge her Vanity in that Manner. I scolded at the Coachman first and afterwards at his Mistress, and I will scold again and again. It is my Duty. There is no greater Insolence or Tyranny, than sporting with Horses and Carriages among Crouds of People.
      
      
       
        
   
   Louisa Catharine Smith (1773?–1857), who never married, was the daughter of AA’s errant brother William Smith of Lincoln; she lived for many years with the Adamses, serving as JA’s amanuensis in his old age, and was generously remembered in the wills of both AA and JA (Quincy, First Church, MS Records, 6 June 1857; AA to JA, 3 Jan. 1784, Adams Papers; AA, New LettersNew Letters of Abigail Adams, 1788–1801, ed. Stewart Mitchell, Boston, 1947., passim). “Nancy” was Ann (1773–1818), daughter of Peter Boylston Adams, JA’s brother; in Jan. 1797 she married Josiah Bass of Quincy (Quincy, First Church, MS Records, 2 May 1773; A. N. Adams, Geneal. Hist, of Henry Adams of BraintreeAndrew N. Adams, A Genealogical History of Henry Adams, of Braintree, Mass., and His Descendants, Rutland, Vt., 1898., p. 408). Polly Howard has not been identified.


       
      
      

      July 19. 1796. Tuesday.
      
      
       A plentifull Shower of Rain with Thunder and Lightning this Morning. Took a Tea spoonful of Bark in Spirit.
       Billings steady: but deep in the horrors, gaping, stretching, groaning.
      
       

      July 20. 1796. Wednesday. Commencement.
      
      
       Rode to the Swamp, at the Top of Penns hill. Trask is mowing the Bushes, cutting the Trees, and leaves only the White Oaks which he trims and prunes as high as he can reach. My design is to plough up a Corn field for Burrell, against next Year, in that Inclosure. Walked in the Afternoon over the Hills and across the fields and Meadows, up to the old Plain. The Corn there is as good as any I have seen, excepting two or three Spots. Brisler and Sullivan cutting Sleepers for the Barn. My beautiful Grove, so long preserved by my Father and my Uncle, proves to be all rotten. More than half the Trees We cutt are so defective as to be unfit for any Use but the fire. I shall save the White Oaks, and cutt the rest.
       I was overtaken with the Rain, at the End of my Walks and returned home in it. Mrs. Tufts, Mrs. Norton, Mrs. Cranch and Mrs. Smith were here.
      
      
       
        
   
   AA’s niece, the former Elizabeth Cranch (1763–1811); in 1789 she had married Rev. Jacob Norton, Harvard 1785, recently settled as minister of the First Church of Weymouth (Weymouth Hist. Soc., History of Weymouth, Massachusetts, Weymouth, 1923, 4:444–445).


       
      
      

      July 21. Thursday.
      
      
       Sullivan Lathrop and Bass carting earth into the Yard from the Ground which is to be thrown into the High Way over against my House. The old Appletree, probably an hundred Years of Age is to fall.
       Billings and Thomas Lathrop mowing in the Meadow.
       Six hogsheads of Lime, 50 Gallons each were brought home Yesterday for Manure. I have it of Mr. Brackett, at 15s. the Hdd.
       I am reading Dr. Watsons Apology for the Bible in Answer to T. Paines 2d Part of Age of Reason.
       That Appletree, over the Way, to which the Beauty and Convenience of the Road has been sacrificed for an hundred Years, has now in its turn, with Apples enough upon it to make two Barrells of Cyder, fallen a Sacrifice to the Beauty and Convenience of the Road. It has been felled this morning, never to rise again and the Road is to be widened and enlarged. The Stump and Roots are to be dug out of the Ground and the Wall to be removed Back and made an Ha! Ha!
       Billings had a mind to go upon Wall. I went with him from Place to Place, and could resolve on nothing. I then set him to split and mortise some Posts for the fence vs. Mrs. Veasie. We went up, carried the Posts but when We came there We found that the Wall was too heavy and Stones too large for two hands—four at least were necessary. Billings was wild and We came to some Explanation. He must go off &c. Mrs. Adams paid him off, and then He thought he would not go. After long Conversations Billings came to a Sort of Agreement to stay a Year from this day, at £45. He declared he would not drink Spirit nor Cyder for the whole Year. He reserved however twelve days for himself. We shall see tomorrow Morning how he behaves.
      
      

      July 22. Fryday.
      
      
       Billings sober and steady, persevering in his declaration that he will not drink, these 12 months. Paid Trask in full sixteen Dollars for 24 Days Works. He insisted on 4s. a Day. He has finished clearing the Swamp on Penns Hill this day.
      
      

      July 23. 1796. Saturday.
      
      
       Rode down to the Barley and Black grass at the Beach. The Barley is better than I hoped. The Clover has taken pretty well in general. Parts where the Tide has flowed are kill’d. Weeds very thick round the Margin of the Salt Meadow, or rather Black grass meadow. Twitch Grass scattering and thin. Billings sober, composed as ever. Bass and Brisler mowing with him. James the Coachman, enjoying the Pleasures of a Sportsman, shooting marsh Birds instead of mowing.
       I rode up to Burrells in Braintree to tell Sullivan and Thomas that they might stay with the Team till they had got in all Burrells Hay. Billings thinks there will be 30 Bushells of Barley at the Beach and 30 Bushells to an Acre on Stony field Hill.
       Burrells Barn is already nearly full of English Hay and fresh. His Salt Hay, he must stack or stow it in his Barn floor. He has collected his Summer Dung into heaps in his Barn Yard, and has a good deal of it. He will have manure enough, from his Cows and young Cattle, to serve a good Cornfield next Year. His Hogs besides will make a good deal.
       I have concluded to break up upon Penns Hill a good Corn field on each side of the new Wall, one for Burrell and one for French and Vinton. They may sled or cart the manure in the Winter, and that Land will produce Clover and Herds grass much better than the plain below. I am weary of wasting so much labour and manure upon that dry plain, which is scortched and burnt up in a dry Season.
       Still reading Bishop Watsons Apology. Finished.
       My Men mowed the Black Grass and Barley at the Beach, came home and split all the Red Cedars into Posts and morticed some of them. Sullivan morticed after having assisted Burrell to get in all his fresh Hay.
       Began The Life of Petrarch by Susanna Dobson.
      
      

      July 24. 1796. Sunday.
      
      
       We are to have for a Preacher a Mr. Whitcomb.
       Billings is still cool and steady.
       In the 1st. Vol. of the Life of Petrarch page 52. it is said that Pope John the 22d believed that the Souls of the Just would not enjoy The Vision of God till after the Universal Judgment and the Resurrection of their Bodies. This Opinion is Priestleys and Price was much inclin’d to it. This Popes imprudent Endeavours to establish this Doctrine, produced an Insurrection of the Cardinals and Court of Rome—Decisions of the Doctors in Theology at Paris &c. and obliged the Pope to retract. Petrarch appears to have favoured his Opinion concerning The Vision of God.
       Went to Church Forenoon and Afternoon, and heard Mr. Whitcomb of Bolton.
      
      

      July 25. 1796. Monday.
      
      
       Dull Weather but no Rain. The Lathrops with the Team are going to the Swamp on Penns Hill for a Load of Wood that Trask has cutt.
       Rode up to the Swamp on Penns hill. Sullivan and Bass loaded up a Cord of Wood and Sullivan drove it home. Bass staid and cutt down and cutt up an old Walnut, murdered: by the Women and Children for their Dye Potts, cutt down and cutt up an old Appletree and a Buttonwood Tree. When Sullivan returned he climbed and trimmed two large Buttonwoods. I then left Bass and Sullivan to load their Waggon with the Wood and came home to dinner.
       Brisler, Billings, Thomas, James and Prince, after mowing the Barley on Stoney field Hill, were gone down to the Beech to rake and heap the Barley ready for Sullivan to bring home, after he shall have unloaded his Wood. The Weather is warm and clear. Sullivan came home, unloaded his Wood, went down to the Beech and brought up all the Black Grass and Barley at one Load, which was so heavy however that he could not ascend the Hill to the little Barn. Brisler, Bass and James raked upon Stony field hill.
      
      

      July 26. 1796. Tuesday.
      
      
       Cloudy and begins to rain, the Wind at N.E. The Men gone up the Hill to rake the Barley.
       
       In conformity to the fashion I drank this Morning and Yesterday Morning, about a Jill of Cyder. It seems to do me good, by diluting and dissolving the Phlegm or the Bile in the Stomach.
       The Christian Religion is, above all the Religions that ever prevailed or existed in ancient or modern Times, The Religion of Wisdom, Virtue, Equity and Humanity, let the Blackguard Paine say what he will. It is Resignation to God—it is Goodness itself to Man.
      
      

      July 27. 1796 Wednesday.
      
      
       Billings and Sullivan making and liming an heap of Manure. They compounded it, of Earth carted in from the Ground opposite the Garden where the Ha! Ha Wall is to be built, of Salt Hay and Seaweed trodden by the Cattle in the Yard, of Horse dung from the Stable, and of Cow dung left by the Cows, over all this Composition they now and then sprinkle a layer of Lime. Bass and Thomas hoeing Potatoes in the lower Garden.
       I rode up to The Barn, which Mr. Pratt has almost shingled, and over to the Plain, but found My Tenants were at work in my Fathers old Swamp, which I could not reach without more trouble than I was willing to take.
       Dr. Welsh came up, with two young Gentlemen from New York, Mr. John and Mr. Henry Cruger, the youngest of whom studies with my son Charles as a Lawyer, who gives him an excellent Character. They are journeying Eastward as far as Portland and return by Albany. The Eldest of them has lately return’d from the East Indies.
      
      
       
        
   
   Thomas Welsh (1752?–1831), Harvard 1772, a Boston physician, had in 1777 married Abigail Kent, AA’s first cousin. He and his family maintained very close relations with the Adamses over two or three generations, and Welsh’s successive residences served frequently as headquarters for members of the Adams family when they were in Boston. See a biographical sketch of Welsh in JQA, Life in a New England TownLife in a New England Town: 1787, 1788. Diary of John Quincy Adams, While a Student in the Office of Theophilus Parsons at Newburyport, Boston, 1903., p. 25, note, and another, which adds further details, in Walter L. Burrage, A History of the Massachusetts Medical Society ... 1781–1922, [Boston], 1923, p. 32–33.


       
       
        
   
   CA had been graduated at Harvard in 1789. He then went to New York to live with his parents and was placed in Alexander Hamilton’s law office; but when Hamilton was appointed secretary of the treasury later that year CA was transferred to the office of John Laurance, a Federalist congressman, later a U.S. senator from New York, and a large speculator in wild lands. Upon completing his legal training, CA opened an office of his own in Hanover Square, New York City. In Aug. 1795 he married Sarah, or Sally, Smith, sister of AA2’s husband, WSS; two daughters were born of this marriage. For a time things went well with the family, and CA continued his frequent and affectionate correspondence with his father. But CA had, or developed, intemperate habits and died in his thirty-first year after a brief illness, 30 Nov. 1800, adding another bitter draft to that which his father was obliged to swallow at this very time by losing the election for a second term as President. (JA to Hamil­ton, 21 July 1789, and to John Laurance [“Lawrence”], 19 Sept. 1789, letterbook copies, Adams Papers. CA to AA, 15 Aug., and to JA, 20 Aug. 1792, Adams Papers. AA to Mrs. Cranch, 8 Dec. 1800, MWA; AA, New LettersNew Letters of Abigail Adams, 1788–1801, ed. Stewart Mitchell, Boston, 1947., p. 261–262. JA to F. A. Van der Kemp, 28 Dec. 1800, LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 9:576–577. N.Y. Geneal. and Biog. Record, 13:87 [April 1882]. Arthur J. Alexander, “Judge John Laurance, Successful Investor in New York State Lands,” New York History, 42:35–45 [Jan. 1944])


       
      
      

      July 28. 1796. Thursday.
      
      
       Billings and Sullivan are gone to the Beech for a Load of Seaweed to put into their Hill of Compost. Bass and Thomas hoeing still in the lower Garden. James sick of a Surfeit of fruit.
       I continue my practice of drinking a Jill of Cyder in the Morning and find no ill but some good Effect.
       It is more than forty Years since I read Swifts Comparison of Dryden in his Translation of Virgil to The Lady in a Lobster. But untill this Day I never knew the meaning of it. To Day at Dinner seeing Lobsters at Table I enquired after the Lady, and Mrs. Brisler rose and went into the Kitchen to her Husband who sent in the little Lady herself in the Cradle in which she resides. She must be an old Lady—she looks like Dr. Franklin, i.e. like an Egyptian Mummy. Swifts droll Genius must have been amused with such an Object. It is as proper a Subject or rather allusion or Illustration, for Humour and Satyr as can be imagined. A little old Woman in a spacious Habitation as the Cradle is would be a proper Emblem of a President in the new House at Philadelphia.
       Billing and Sullivan brought up in the Morning a good Load of green Seaweed. Billing and Bass have been carting Dirt and liming the heap of Compost. Sullivan and Thomas threshing Barley at the little Barn. Billing and Bass brought up a second Load of Seaweed at night.
      
      
       
        
   
   See Swift’s description of the encounter between Virgil and Dryden in The Battle of the Books (1710): Dryden’s “helmet was nine times too large for the head, which appeared situate far in the hinder part, even like the lady in a lobster, or like a mouse under a canopy of state, or like a shrivelled beau, from within the penthouse of a modern periwig.”


       
      
      

      July 29. 1796. Fryday.
      
      
       Hot after Thunder, Lightening and an Hours Rain. The two Lathrops threshing. Billing and Bass carting Earth. Lathrops threshing. Billing and Bass brought up a third Load of Seaweed. They go on making the Heap of Compost with Lime, Seaweed, Earth, Horse Dung, Hogs dung &c.
       Still reading the Second Volume of Petrarchs Life.
      
      

      July 30th. Saturday.
      
      
       All hands carting Earth and making Compost, i.e. 4 hands Billings, Bass and the two Lathrops. Billings is in his Element. Building Wall and making manure are his great delights, he says. He says he will cover all my Clover with green Seaweed. Drop part of a Load on the lower Part and carry the rest up the hill to the Barley Stubble. He will make a heap of Compost too upon the Top of the Hill to dung the Corn in the holes next Year upon the Piece which I propose to break up, and he will make an heap of Compost in the Spring with winter Dung to dung Corn beyond the Ditch. He will get a Scow load of Rockweed, and Scow loads of Seaweed and marsh mud. If he did not execute as well as plann, I should suppose this all Gasconade. But he is the most ingenious, the most laborious, the most resolute and the most indefatigable Man I ever employed.
      
      

      July 31. 1796. Sunday.
      
      
       A fine N.W. Wind, pure Air, clear Sky, and bright Sun. Reading the second Volume of Petrarchs Life. This singular Character had very wild Notions of the Right of the City of Rome to a Republican Government and the Empire of the World. It is strange that his Infatuation for Rienzi did not expose him to more Resentment and greater Danger. In the Absence of the Pope at Avignon, and the People having no regular Check upon the Nobles, these fell into their usual Dissentions, and oppressed the People till they were ripe to be duped by any single Enthusiast, bold Adventurer, ambitious Usurper, or hypocritical Villain who should, with sufficient Imprudence, promise them Justice, Humanity Clemency and Liberty. One or all of these Characters belonged to Rienzi, who was finally murdered by the People whom he had deceived, and who had deceived him.
       Tacitus appears to have been as great an Enthusiast as Petrarch for the Revival of the Republic, and universal Empire. He has exerted the Vengeance of History upon the Emperors, but has veiled the Conspiracies against them, and the incorrigible Corruption of the People, which probably provoked their most atrocious Cruelties. Tyranny can scarcely be practiced upon a virtuous and wise People.
       Mr. Whitcomb preached and dined with me.
      
      